Citation Nr: 0726966	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1997 for grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from July 1968 to 
June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2007, the veteran testified during a hearing at the 
RO conducted by the undersigned Veterans Law Judge.  At that 
time, and in a signed statement dated in March 2007, he 
withdrew his appeal of his claims for service connection for 
illness as due to exposure to Agent Orange, an increased 
rating for his service-connected left wrist disability, and 
entitlement to special monthly compensation based on the need 
for aid and attendance due to being housebound.  As such, the 
Board will confine its consideration to the remaining issue 
as set forth on the decision title page.  A transcript of the 
hearing is associated with the claims file.

The Board notes that, in a May 1999 rating decision, the RO 
denied entitlement to an effective date earlier than February 
24, 1997 for the grant of service connection for PTSD.  The 
veteran was notified of the RO's action but did not perfect 
an appeal as to that determination.  However, in the July 
2004 rating decision on appeal, the RO essentially considered 
the veteran's effective date claim on a de novo basis and, 
accordingly, the Board will as well.  This provides the 
broadest possible review of the claim so there is no 
prejudice to the appellant.


FINDINGS OF FACT

1.	A March 1978 RO rating action denied the veteran's claim 
for service connection for nervous disorder claimed as 
soldiers diease; the veteran was notified of the RO's 
determination, did not appeal, and the decision became 
final.

2.	In September 1981, the veteran submitted a request to 
reopen his previously denied claim for service 
connection for a nervous disorder.  That claim was 
denied by the RO in a January 1982 rating decision.  The 
veteran was notified in writing of the RO's action, did 
not appeal, and the decision became final.  

3.	In April 1987, the veteran submitted a claim for service 
connection for a psychiatric disorder including PTSD 
that was denied by the RO in a May 1987 rating decision.  
The veteran was notified in writing of the RO's action, 
did not appeal and the decision became final.

4.	On February 24, 1997, the veteran filed a request to 
reopen his claim for service connection for PTSD, and, 
in a September 1998 rating decision, the RO granted the 
veteran's claim for service connection for PTSD, 
effective from February 24, 1997.  It was determined at 
that point that there was evidence of PTSD that could be 
related to service.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than February 24, 1997, for the grant of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 5103-5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.400, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than February 24, 
1997, for service connection for PTSD.  He has indicated that 
a more appropriate date for the award would be when he was 
discharged from service in June 1970 or the date of his 
original claim in 1977.


I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March and 
May 2006 and January 2007 letters, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the veteran's claim for an 
effective date earlier than February 24, 1997 for the grant 
of service connection for PTSD is being denied, there can be 
no possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In a November 2003 letter, issued prior to the July 2004 
rating decision, and in the May 2006 and January 2007 
letters, the RO informed the appellant of its duty to assist 
him in substantiating him claim under the VCAA and the effect 
of this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He also testified during a 
hearing at the RO before the undersigned in March 2007.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The record reflects that on June 5, 1970, the veteran 
submitted an initial claim for service-connected disability 
compensation for a left wrist disorder, but his claim was not 
referable to a psychiatric disorder including PTSD.

The record further reflects that, in December 1977, the RO 
received the veteran's claim for service connection for a 
nervous condition claimed as soldiers disease.  In a March 
1978 rating decision, the RO denied the veteran's claim on 
the basis that the claimed disorder was not shown by the 
evidence of record.  In a letter dated that month, the RO 
advised the veteran of its determination and his appellate 
rights.  He did not appeal and the decision became final.

In September 1981, the veteran submitted a new claim for 
service connection for a nervous condition.  In a January 
1982 rating decision, the RO denied the veteran's claim.  In 
a letter dated in February 1982, the RO advised the veteran 
of its determination and his appellate rights.  He did not 
appeal and the decision became final.  

In April 1987, the RO received the veteran's claim for 
service connection for a nervous disorder including PTSD.  In 
a May 1987 rating decision, the RO denied the veteran's 
claim.  In a letter dated at that time, the RO advised the 
veteran of its decision and his appellate rights.  He did not 
appeal and the decision became final.

On February 24, 1997, the RO received the veteran's request 
to reopen his claim.  Evidence added to the record at that 
time includes VA hospital records that reflect his completion 
of an in-patient substance abuse program from January 28 to 
February 26, 1997.  The discharge diagnoses at that time 
included a need to rule out PTSD.  Also of record were 
findings of a May 1998 VA examination that included a 
diagnosis of PTSD due to military service.

In a September 1998 rating decision, the RO granted the 
veteran's claim for service connection for PTSD and assigned 
an initial 30 percent rating, effective from February 24, 
1997.  The veteran appealed the initial rating assigned to 
his service-connected PTSD.  Upon review of additional 
evidence, in June 2002, the RO awarded a 50 percent rating 
for PTSD that was subsequently increased to 100 percent by 
the Board in its August 2002 decision.  In an October 2002 
rating decision, the RO effectuated the Board's decision, and 
assigned a 100 percent rating for the veteran's service-
connected PTSD, effective from February 24, 1997.

In October 2002 signed statements, the veteran requested an 
earlier effective date than February 24, 1997, for the award 
of service connection for PTSD.

In a July 2003 written statement, the veteran said he had his 
psychiatric condition since 1974.  

During his March 2007 Board hearing, the veteran said that in 
1977 he received his initial inpatient medical treatment in a 
drug program, was told he had a psychiatric problem, and 
first heard about PTSD.  He "assumed" (see hearing 
transcript, page 5) that a claim was filed because he 
received education about PTSD in the hospital.  He also 
indicated that he was treated in 1974 at McGuire VA medical 
facility (in Richmond, Virginia) and was told he had STD 
(stress traumatic disorder), and then treated again in 1977.  
III.	Legal Analysis

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2006).

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection for 
PTSD was based upon a claim filed within the first year after 
he left service in 1970.  Moreover, the present appeal arose 
from the RO's actions with regard to the veteran's reopened 
claim for service connection for PTSD, filed in 1997, with 
respect to which, after service connection was granted (and a 
100 percent rating was eventually assigned), he sought an 
earlier effective date.  Thus, the exception for claims filed 
shortly after service is not for application in the instant 
case.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1997 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of February 24, 
1997, is the earliest effective date assignable for service 
connection for PTSD, as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in 1970.  Accordingly, the applicable regulation 
dictates that the effective date is the later of the date of 
receipt of the reopened claim, or the date entitlement arose.

Here, the veteran claimed service connection for a 
psychiatric disorder in December 1977, and his claim was 
denied by the RO in March 1978.  The veteran was notified in 
writing of the RO's action, did not appeal, and the decision 
became final.  He next sought to have the claim for service 
connection reopened, filing a request in September 1981 and 
his claim was denied by the RO in January 1982.  The veteran 
was notified of the RO's decision, did not appeal, and the 
decision became final.  The veteran filed a claim for service 
connection for a psychiatric disorder including PTSD in April 
1987, and his claim was denied by the RO in May 1987.  The 
veteran was notified of the RO's action, did not appeal and 
the decision became final.  Moreover, there has been no 
argument that there was clear and unmistakable error in any 
of these ratings.  He next sought to have the claim for 
service connection reopened, filing a request on February 24, 
1997 and, after reviewing additional evidence, the RO granted 
the veteran's claim in the September 1998 rating decision, 
that was effectuated from the date of receipt of the reopened 
claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), to the effect that "a claim must be filed in order for 
any type of benefit to be paid."

Although, in his oral and written statements in support of 
his claim, the veteran contends that service connection 
should be granted from 1970 when he was discharged from 
service, or from 1977, when he filed an initial claim for 
service connection for a psychiatric disorder, there was no 
objective medical evidence on file indicating that the 
veteran's claimed disability was shown by the evidence of 
record.  Moreover, in March 1978, the RO denied the veteran's 
claim for service connection for a psychiatric disorder and, 
in January 1982 and May 1987, declined to find that new and 
material evidence was submitted to reopen the previously 
denied claim and denied service connection for PTSD, 
respectively.  Those actions are final and it was the 
veteran's February 1997 reopened claim that ultimately led to 
the September 1998 rating action, in which service connection 
was granted, effective from February 24, 1997, and the 100 
percent disability rating ultimately assigned from that date.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for PTSD any earlier than that which has 
been currently assigned, i.e., February 24, 1997.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.



ORDER

An effective date earlier than February 24, 1997 for the 
grant of service connection is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


